Case 1:19-cr-00012-VSB Document 265 Filed 09/17/20 Page 1 of 4
USDC SDNY
| DOCUMENT
| ELEC PRONICALLY FILED
UNITED STATES DISTRICT COURT | DOC &:

  

 

 

 

 

SOUTHERN DISTRICT OF NEW YORE ' DATE FILED:
wee ee ee ee ee ee ee ee xX . ?
UNITED STATES OF AMERICA

: CONSENT PRELIMINARY ORDER

-V.- OF FORFEITURE/

: MONEY JUDGMENT

JEREMY BAKER,
19 Cr. 012 (VSB)
Defendant.

ee x

WHEREAS, on or about January 7, 2019, JEREMY BAKER (the “Defendant”),
among others, was charged in a two-count Indictment, 19 Cr. 012 (VSB) (the “Indictment”), with
conspiracy to commit bank fraud, in violation of Title 18, United States Code, Section 1349 (Count
One); and aggravated identity theft, in violation of Title 18, United States Code, Sections
1028A(a)(1), 1028A(b), and 2 (Count Two);

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 982(a)(2)(A), of any and all property constituting or derived from, proceeds obtained
directly or indirectly as a result of the commission of the offense charged in Count One of the
Indictment, including but not limited to a sum of money in United States currency representing the
amount of proceeds traceable to the commission of the offense charged in Count One of the
Indictment that the Defendant personally obtained;

WHEREAS, on or about December 12, 2019, the Defendant pled guilty to Count
One of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,

pursuant to Title 18, United States Code, Section 982(a)(2)(A), a sum of money equal to $2,500

 

 
Case 1:19-cr-00012-VSB Document 265 Filed 09/17/20 Page 2 of 4

in United States currency, representing the proceeds traceable to the commission of the offense
charged in Count One of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $2,500.00 in United States currency representing the amount of proceeds traceable to
the offense charged in Count One of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorneys, Daniel G. Nessim and Jarrod L. Schaeffer of counsel, and the Defendant, and his
counsel, Robert A. Walters, Esq., that:

1. As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $2,500 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personally obtained, shall be entered against the
Defendant.

2, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JEREMY
BAKER, and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith,

3, All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

 
Case 1:19-cr-00012-VSB Document 265 Filed 09/17/20 Page 3 of 4

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shal] retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 

 
Case 1:19-cr-00012-VSB Document 265 Filed 09/17/20 Page 4 of 4

9, The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Souther District of New York

By: LEecol! Jered
DANIEL G, NESSIM
JARROD L. SCHAEFFER
Assistant United States Attorneys
One St. Andrew’s Plaza
New York, NY 10007
(212)637-2486/2270

JEREMY B R

By: — hho

 

JEREMY BAKER

  

 

1825 Park Avenue, Suite 1102
New York, NY 10035

Cl a ign

/ ROBERT A. WALTERS ES
' Attorney for Defendant

 

HONORABLE VERNON 5. BRODERICK
UNITED STATES DISTRICT JUDGE

9/10/2020 __
DATE

 

 
